                                          Case 5:19-cv-06771-EJD Document 59 Filed 09/18/20 Page 1 of 7




                                   1                                 UNITED STATES DISTRICT COURT

                                   2                               NORTHERN DISTRICT OF CALIFORNIA

                                   3                                          SAN JOSE DIVISION

                                   4                                                        Case No. 5:19-cv-06771-EJD
                                        JOEL GOOBICH,
                                   5              Plaintiff,                                ORDER COMPELLING ARBITRATION
                                              v.                                            AND STAYING CASE
                                   6
                                                                                            Re: Dkt. No. 29
                                   7    EXCELLIGENCE LEARNING
                                        CORPORATION,
                                   8              Defendant.
                                   9
                                  10         I.   Introduction

                                  11          On February 18, 2020 Plaintiff Joel Goobich (“Plaintiff”) filed a motion for default

                                  12   judgment against Defendant Excelligence Learning Corporation (“Defendant”), or in the
Northern District of California
 United States District Court




                                  13   alternative, to compel arbitration. Dkt. No. 29. On August 28, 2020, the Court issued an order

                                  14   denying that motion, finding that the California statute on which Plaintiff relied does not apply

                                  15   retroactively to this case. Dkt. No. 53. In that order, the Court also acknowledged that both

                                  16   parties agreed that the underling royalty-related dispute was subject to the valid arbitration clause

                                  17   in Plaintiff’s employment agreement. Id. The Court, therefore, issued an Order to Show Cause

                                  18   why the case should not be stayed pending arbitration. Id.

                                  19          Plaintiff and Defendant filed separate responses to the Order to Show Cause. Dkt. Nos. 56,

                                  20   57. Surprisingly, Plaintiff now opposes arbitration, while Defendant, which previously opposed

                                  21   Plaintiff’s motion to compel, argues that the case must be arbitrated.

                                  22        II.   Discussion

                                  23          Defendant argues that the Court must compel arbitration under the Federal Arbitration Act

                                  24   (“FAA”). See Dkt. No. 56 at 5. The FAA “mandates that district court shall direct the parties to

                                  25   proceed to arbitration on issues as to which an arbitration agreement has been signed.” Dean

                                  26   Witter Reynolds, Inc. v. Byrd, 470 U.S. 213, 218 (1985). The Court’s role under the FAA “is

                                  27   therefore limited to determining (1) whether a valid agreement to arbitrate exists and, if it does, (2)
                                  28   Case No.: 5:19-cv-06771-EJD
                                       ORDER COMPELLING ARBITRATION AND STAYING CASE
                                                                        1
                                             Case 5:19-cv-06771-EJD Document 59 Filed 09/18/20 Page 2 of 7




                                   1   whether the agreement encompasses the dispute at issue.” Chiron Corp. v. Ortho Diagnostic

                                   2   Systems, Inc., 207 F3d 1126, 1130 (9th Cir. 2000) (citing 9 U.S.C. § 4). If a valid agreement

                                   3   exists and the dispute in question falls within the scope of the agreement, then the FAA “requires

                                   4   the court to enforce the arbitration agreement in accordance with its terms.” Ibid. The Court must

                                   5   also stay any further proceedings until the arbitration has been completed. See 9 U.S.C. § 3

                                   6   (“[T]he court . . . upon being satisfied that the issue involved . . . is referable to arbitration . . .

                                   7   shall on application of one of the parties stay the trial of the action until such arbitration has been

                                   8   had in accordance with the terms of the agreement.”).

                                   9            The parties agree that a valid agreement to arbitrate exists and that it encompasses the

                                  10   dispute at issue. Plaintiff nonetheless argues that the Court should not compel arbitration because

                                  11   (a) Defendant materially breached the arbitration agreement by failing to pay its portion of the fee

                                  12   to initiate arbitration; (b) Defendant waived its right to compel arbitration; and (c) the arbitration
Northern District of California
 United States District Court




                                  13   “has been had in accordance with the terms of the agreement,” as specified under 9 U.S.C. § 3.

                                  14                    A. Breach

                                  15            Over twenty years ago, Plaintiff and Defendant entered an Employment Agreement

                                  16   (“EA”), by which Plaintiff assigned to Defendant his rights, title, and interest in a limited set of his

                                  17   proprietary paint formulations in exchange for commissions on certain of Defendant’s products for

                                  18   a period of twenty-five years.1 Compl., Dkt. No. 1 at ¶¶ 13-15. The EA includes an arbitration

                                  19   clause, which states:

                                  20                Any dispute arising out of this Agreement shall be resolved through binding
                                                    arbitration pursuant to the rules of the American Arbitration Association
                                  21                [(“AAA”)] in effect at the time the dispute is submitted to arbitration. The
                                                    parties shall share the costs of such arbitration equally.
                                  22
                                  23   Dkt. No. 1, Ex. A. A dispute later arose regarding the amount of money Defendant owes to

                                  24
                                  25   1
                                           The factual background to the underlying dispute is summarized in full in the Court’s Order
                                  26
                                       Denying Motion Of Plaintiff Joel Goobich For Default Judgment Or, In The Alternative, To
                                  27
                                       Compel Arbitration, And For Attorneys’ Fees. Dkt. No. 53.
                                  28   Case No.: 5:19-cv-06771-EJD
                                       ORDER COMPELLING ARBITRATION AND STAYING CASE
                                                                                     2
                                           Case 5:19-cv-06771-EJD Document 59 Filed 09/18/20 Page 3 of 7




                                   1   Plaintiff, and on July 23, 2019, Plaintiff filed a request for arbitration with the AAA. Plaintiff

                                   2   filed the request under the AAA Employment Rules, which dictate that the employer must pay the

                                   3   majority of the costs associated with the arbitration, including $1900 of the $2200 filing fee.

                                   4   Defendant disputed the application of the fee schedule in the AAA Employment Rules, arguing

                                   5   that the EA expressly states that the “parties shall share the costs of [any] arbitration equally.”

                                   6   Dkt. No. 1, Ex. A. Defendant refused to pay an unequal portion of the filing fee and the AAA

                                   7   eventually closed the case due to Defendant’s failure to pay.

                                   8          Plaintiff argues that Defendant’s failure to pay the filing fee pursuant to the AAA

                                   9   Employment Rules constitutes a material breach of the arbitration agreement and that, therefore,

                                  10   Defendant may not compel arbitration. See Dkt. No. 57 at 9-13 (citing Brown v. Dillard’s Inc.,

                                  11   430 F.3d 1004, 1010 (9th Cir. 2005) (“Dillard’s breached its agreement with Brown by refusing to

                                  12   participate in the arbitration proceedings Brown initiated. Having breached the agreement,
Northern District of California
 United States District Court




                                  13   Dillard’s cannot now enforce it.”)). In Brown, the Ninth Circuit explained that a “bedrock

                                  14   principle of California contract law is that he who seeks to enforce a contract must show that he

                                  15   has complied with the conditions and agreements of the contract on his part to be performed.” Id.

                                  16   at 1010.

                                  17          Plaintiff has not shown that Defendant failed to perform in this case. Unlike in Brown,

                                  18   where the employer refused to arbitrate because it believed the claim was meritless, Defendant in

                                  19   this case was willing to arbitrate. Plaintiff and Defendant merely disagreed about their respective

                                  20   contractual obligations to pay the arbitration fees. Whether Defendant’s failure to pay the filing

                                  21   fee constitutes a breach thus depends on whether the fee-splitting provision in the EA or the fee

                                  22   schedule of the AAA Employment Rules governs the parties’ contractual obligations.

                                  23          The “fundamental canon of interpreting written instruments is the ascertainment of the

                                  24   intent of the parties.” Ticor Title Ins. Co. v. Rancho Santa Fe Assn., 177 Cal. App. 3d 726, 730

                                  25   (1986) (citing Cal. Civ. Code, § 1638; Salton Bay Marina, Inc. v. Imperial Irrigation Dist., 172

                                  26   Cal. App. 3d 914, 931 (1985)). Under California law, “the meaning of a contract must be derived

                                  27   from reading the whole of the contract, with individual provisions interpreted together, in order to
                                  28   Case No.: 5:19-cv-06771-EJD
                                       ORDER COMPELLING ARBITRATION AND STAYING CASE
                                                                        3
                                             Case 5:19-cv-06771-EJD Document 59 Filed 09/18/20 Page 4 of 7




                                   1   give effect to all provisions and to avoid rendering some meaningless.” Zalkind v. Ceradyne, Inc.,

                                   2   194 Cal. App. 4th 1010, 1027 (2011); Cal. Civ. Code § 1641 (“The whole of a contract is to be

                                   3   taken together, so as to give effect to every part, if reasonably practicable, each clause helping to

                                   4   interpret the other.”).2 “The language of a contract is to govern its interpretation, if the language is

                                   5   clear and explicit.” Cal. Civ. Code § 1641.

                                   6             The language in the EA that the “parties shall share the costs of [any] arbitration equally”

                                   7   is clear and explicit. Although the EA incorporates the “rules of the American Arbitration

                                   8   Association in effect at the time the dispute is submitted to arbitration,” it is not clear that the

                                   9   AAA Employment Rules, as opposed to the general commercial rules, must apply to the

                                  10   proceedings. As the provision anticipated, the AAA rules have changed over time. While the

                                  11   parties may have intended to utilize the AAA rules, it does not follow that they intended those

                                  12   rules govern over express provisions in the EA to the contrary. Moreover, applying the fee
Northern District of California
 United States District Court




                                  13   schedule of the AAA Employment Rules “would impermissibly render the more specific

                                  14   provisions in [the arbitration agreement] superfluous.” Adams v. Postmates, Inc., 414 F. Supp. 3d

                                  15   1246, 1254 (N.D. Cal. 2019). The Court therefore finds that the specific provision requiring the

                                  16   parties to split arbitration fees equally controls over the AAA Employment Rules incorporated by

                                  17   reference. See id. (citing S. Cal. Gas Co. v. City of Santa Ana, 336 F.3d 885, 891 (9th Cir. 2003)

                                  18   (noting that it is “[a] standard rule of contract interpretation . . . that when provisions are

                                  19   inconsistent, specific terms control over general ones.”)).

                                  20             Because Defendant was not contractually obligated to pay the $1900 filing fee imposed by

                                  21   the AAA Employment Rules, Defendant did not materially breach the arbitration agreement by

                                  22   failing to do so.

                                  23                     B. Waiver

                                  24             Plaintiff next argues that Defendant waived its right to compel arbitration by both failing to

                                  25
                                  26   2
                                           A court interpreting an arbitration clause applies state law principles of contract interpretation.
                                  27
                                       Volt Info. Scis., Inc. v. Bd. of Trustees of Leland Stanford Junior Univ., 489 U.S. 468, 475 (1989).
                                  28   Case No.: 5:19-cv-06771-EJD
                                       ORDER COMPELLING ARBITRATION AND STAYING CASE
                                                                                           4
                                           Case 5:19-cv-06771-EJD Document 59 Filed 09/18/20 Page 5 of 7




                                   1   pay the filing fee and by its participation in this litigation. The “right to arbitration, like any other

                                   2   contract right, can be waived.” United States v. Park Place Assocs., Ltd., 563 F. 3d 907, 921 (9th

                                   3   Cir. 2009). In determining whether a party has waived its right to arbitrate, the Ninth Circuit has

                                   4   established a three-prong test: “(1) knowledge of an existing right to compel arbitration; (2) acts

                                   5   inconsistent with that right; and (3) prejudice to the party opposing arbitration resulting from such

                                   6   inconsistent acts.” Ibid.

                                   7           Defendant does not dispute that it knew of its right to compel arbitration, but argues that it

                                   8   did not take any acts inconsistent with that right. On the contrary, Defendant not only failed to

                                   9   raise its right to compel arbitration at any point over the past eleven months of litigation, it

                                  10   expressly argued against compelling arbitration. See Defendant’s Opposition to Plaintiff’s Motion

                                  11   for Default Judgment, Dkt. No. 43 at 2-3 (“It would be unduly prejudicial and fundamentally

                                  12   unfair to order this case to proceed in arbitration, after it has already been litigated in court.”).
Northern District of California
 United States District Court




                                  13   While “[t]here is no concrete test to determine whether a party has engaged in acts that are

                                  14   inconsistent with its right to arbitrate,” Martin v. Yasuda, 829 F.3d 1118, 1125 (9th Cir. 2016), it

                                  15   strains credulity to argue that opposing a motion to compel arbitration is not inconsistent with a

                                  16   right to compel arbitration.

                                  17           Defendant further argues that there is no prejudice to Plaintiff resulting from it acts

                                  18   inconsistent with arbitration. Although the complaint was filed nearly one year ago, the case

                                  19   remains at the pleadings stage and the Court has yet to consider any arguments on the merits of the

                                  20   dispute. Plaintiff argues that he is prejudiced because he has “spent tens of thousands of dollars in

                                  21   litigating motions, in propounding and responding to discovery, in serving subpoenas on third

                                  22   parties and in participating in this Court’s ENE conference, among others.” Dkt. No. 57 at 20. He

                                  23   further argues that Defendant has acted in bad faith by avoiding its discovery obligations, and that

                                  24   “[w]ithout the benefit of this Court’s judicial discovery procedures, which would be unavailable in

                                  25   an arbitration proceeding, [Plaintiff] would not be able to get the information requested in order to

                                  26   accurately determine the commissions owed to him and/or the paint formulas that [Defendant] is

                                  27   exploiting in its products.” Id. at 23.
                                  28   Case No.: 5:19-cv-06771-EJD
                                       ORDER COMPELLING ARBITRATION AND STAYING CASE
                                                                        5
                                           Case 5:19-cv-06771-EJD Document 59 Filed 09/18/20 Page 6 of 7




                                   1           Both of Plaintiff’s arguments are undercut by the fact that he previously moved to compel

                                   2   arbitration. Had the Court granted Plaintiff’s motion, Plaintiff would still have “spent tens of

                                   3   thousands of dollars” on the litigation up to that point. Similarly, had the Court granted Plaintiff’s

                                   4   motion, Plaintiff would have voluntarily foregone the judicial discovery procedures that he now

                                   5   claims are vital to the resolution of this dispute. In fact, the only difference between the relief

                                   6   Plaintiff sought in his prior motion and the relief that Defendant seeks now, is that Plaintiff

                                   7   specifically sought to compel an arbitration in which Defendant was obligated to pay all of the

                                   8   fees. The fact that Plaintiff must share the costs of arbitration, as required by the express terms of

                                   9   the EA, is simply not prejudicial.

                                  10           Plaintiff notes that “only after the Court’s OSC did Excelligence suddenly become in favor

                                  11   of a stay pending arbitration” and urges the Court to “not condone such gamesmanship.” Id. at 19-

                                  12   20. But both Plaintiff and Defendant have taken positions contrary to those that they argued to
Northern District of California
 United States District Court




                                  13   this Court a few months ago. While the Court does not condone gamesmanship by either party,

                                  14   the Court finds that there is no prejudice to Plaintiff by allowing Defendant to compel arbitration

                                  15   at this stage. Thus, the Court concludes that Defendant has not waived its right to compel

                                  16   arbitration.

                                  17                  C. Satisfaction of the Arbitration Requirement

                                  18           Finally, Plaintiff argues that the Court should not stay the proceedings because the

                                  19   arbitration “has been had” under 9 U.S.C. § 3. Plaintiff relies on Tillman, in which the Ninth

                                  20   Circuit deemed an arbitration to have been “had” where one party failed to pay the arbitration fees

                                  21   and the arbitration terminated according to applicable AAA rules. See Tillman v. Tillman, 825

                                  22   F.3d 1069, 1073-74 (9th Cir. 2016). In Tillman, the parties were much further along in the

                                  23   arbitration process at the time of termination than the parties were in the present case. Indeed, the

                                  24   District Court in Tillman, noted that the parties had “filed numerous rounds of briefing on various

                                  25   issues” and “held at least three conferences with the arbitrator” before Ms. Tillman was unable to

                                  26   continue paying her portion of the fees. Tillman v. Tillman, No. CV 09-2017-VAP (RCX), 2013

                                  27   WL 12113443, at *1 (C.D. Cal. July 12, 2013). Unlike in Tillman, Plaintiff and Defendant never
                                  28   Case No.: 5:19-cv-06771-EJD
                                       ORDER COMPELLING ARBITRATION AND STAYING CASE
                                                                        6
                                           Case 5:19-cv-06771-EJD Document 59 Filed 09/18/20 Page 7 of 7




                                   1   actually commenced arbitration in this case, rather, the AAA closed the case before it began due to

                                   2   Defendant’s failure to pay the filing fee. As the Court held above, Defendant did not breach the

                                   3   arbitration agreement by refusing to pay the disproportionate filing fee. Because there was no

                                   4   breach of the agreement and Defendant never participated in the arbitration, the Court cannot find

                                   5   that the “arbitration has been had in accordance with the terms of the agreement.” 9 U.S.C. § 3.

                                   6       III.   Conclusion

                                   7          For the reasons stated above, the Court concludes that the present dispute is subject to a

                                   8   valid and enforceable arbitration agreement. Pursuant to 9 U.S.C. § 3, it is hereby ordered that the

                                   9   case shall be STAYED pending arbitration.

                                  10          All pretrial deadlines and hearing dates are hereby VACATED. The parties shall file a

                                  11   joint status report within thirty days of the resolution of the arbitration proceedings.

                                  12          IT IS SO ORDERED.
Northern District of California
 United States District Court




                                  13   Dated: September 18, 2020

                                  14                                                     ______________________________________
                                                                                         EDWARD J. DAVILA
                                  15                                                     United States District Judge
                                  16
                                  17
                                  18
                                  19
                                  20
                                  21
                                  22
                                  23
                                  24
                                  25
                                  26
                                  27
                                  28   Case No.: 5:19-cv-06771-EJD
                                       ORDER COMPELLING ARBITRATION AND STAYING CASE
                                                                        7
